Information Disclosure Statement
Foreign reference cite # BB and BC have been lined through in the IDS received 8/27/2019 because the IDS cites the “A2” European patent documents whereas the received documents are the “B1” documents. In the interest of compact prosecution, the received B1 documents have been considered and are cited in the attached PTO-892.
Reasons for Allowance
Claims 16-32 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
Claim 16 is directed toward a composition comprising water, polyurethane polyol, and water-soluble salt of a chelating agent. The claim explicitly requires that the isocyanate-reactive compound used to make polyurethane has a melting enthalpy greater than 15 J/g in the first heating curve at a temperature range of from 20-100 degrees C as measured by DSC. The claim also explicitly requires that either the polyurethane polymer or a dried film of the composition achieves a melting enthalpy greater than 15 J/g in the first heating curve at a temperature range of from 20-100 degrees C as measured by DSC. 
As discussed by Asensio (Polymers, 2019, 11, 1910), the melting points of polyols used to create polyurethanes can vary considerably based on the structure and molecular weight used (see Table 1). Asensio notes that for polyurethanes, a melting endotherm is typically observed at higher temperatures that corresponds to melting of rigid segments (Pages 6-7). For MDI-polyester polyurethanes, Asensio
Yu (US 2010/0260687 A1) describes compositions with polyurethane dispersion and disodium EDTA (see for instance Table 1). However, Yu fails to describe polyurethane dispersions or compositions that meet the melting enthalpy requirements of the present claims. There is insufficient evidence of record to suggest that such polyurethane compositions would necessarily exhibit the melt enthalpy characteristics of the claims.
Kato (U.S. Pat. No. 6,479,153) describes compositions with polyurethane dispersions and potassium pyrophosphate and/or disodium EDTA (see for instance Col. 23, Lines 25-30; Tables 3 and 5). Kato teaches polyester- and/or polycarbonate-polyurethanes (Reference Examples 6-9). However, Kato fails to describe polyurethane dispersions that meet the melting enthalpy requirements of the present claims. There is insufficient evidence of record to suggest that such polyurethane compositions would necessarily exhibit the melt enthalpy characteristics of the claims.
Nakamoto (JP 2006-272767A) describes compositions comprising polyurethane dispersion and chelating agent (¶ 114-131). Nakamoto indicates polyester polyols can be used to create polyurethane dispersions (¶ 36). However, Nakamoto fails to describe polyurethane dispersions that meet the melting enthalpy requirements of the present claims. There is insufficient evidence of record to suggest that such polyurethane compositions would necessarily exhibit the melt enthalpy characteristics of the claims.
The prior art search failed to identify prior art that anticipates or obviates the subject matter claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/STEPHEN E RIETH/Primary Examiner, Art Unit 1764